Citation Nr: 9927692	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  95-29 693	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

This combat veteran had active service from July 1943 to 
September 1945.  He received the Purple Heart, among other 
awards.  He died in December 1993 at the age of 68.  The 
appellant is his widow.

This appeal arises from a September 1994 rating action which 
denied service connection for the cause of the veteran's 
death.  

In her August 1995 Substantive Appeal, the appellant 
requested a hearing before a Member of the Board of Veterans 
Appeals (Board) at the RO.  Instead, the RO in November 1995 
scheduled a hearing for her before a Hearing Officer at the 
RO, which hearing was held in March 1996.  By letter of 
October 1997, the Board requested the appellant to clarify 
whether she wanted a hearing before a Member of the Board at 
the RO or in Washington, D.C., or whether she no longer 
wanted a hearing.  The appellant responded subsequently that 
month that she wanted a hearing before a Member of the Board 
at the RO.  By decision of December 1997, the Board remanded 
this case to the RO to schedule a hearing for the appellant 
before a Member of the Board traveling to the RO for the 
purpose of conducting such hearings.  In an April 1998 
memorandum, the appellant's representative stated that the 
appellant had erroneously requested a hearing before a Member 
of the Board at the RO in her August 1995 Substantive Appeal, 
inasmuch as she had only wanted a hearing before a Hearing 
Officer at the RO, which hearing had in fact been conducted 
in March 1996.  The representative indicated that the request 
for a hearing before a Member of the Board at the RO should 
be canceled, and that a decision in this appeal be rendered 
based on the evidence of record.  With his memorandum, the 
representative submitted a statement signed by the appellant 
wherein she withdrew her request for a hearing before a 
Member of the Board at the RO. 

In written argument dated in May 1998, the appellant's 
representative raised the issue of entitlement to dependency 
and indemnity compensation pursuant to the provisions of 
38 U.S.C.A. § 1151.  This issue has not been adjudicated by 
the RO and is not properly before the Board for appellate 
consideration at this time, and is thus referred to the RO 
for appropriate action.


REMAND

The appellant contends, in effect, that overmedication by the 
VA over the years for his right leg and other service-
connected disabilities caused or contributed substantially or 
materially to cause his death.  She asserts that these large 
amounts of prescribed medications could have caused the 
veteran's cardiovascular problems and shortened his lifespan.  

A review of the evidence discloses that the veteran was 
wounded in action with the enemy in service in December 1944, 
sustaining perforating machinegun-fire wounds of the left 
elbow and right leg.  A blood pressure reading of 155/120 was 
recorded bilaterally on VA examination of March 1967, and the 
diagnosis was essential hypertension.  The diagnoses on VA 
examination of March 1974 included hypertensive vascular 
disease and possible diabetes.  The clinical impressions on 
admission to a VA hospital in May 1982 included possible 
transient ischemic attacks, and the final diagnoses included 
possible left hemispheric stroke in the past.  During VA 
hospitalization in February and March 1985, the veteran was 
noted to have had a recent cerebrovascular accident (CVA) 
referable to the left hemisphere, and he was diagnosed to 
have adult-onset diabetes mellitus which was noted not to 
have been previously diagnosed.  During VA hospitalization in 
September and October 1989, the veteran was noted to have 
first presented in January 1987 with findings consistent with 
a non-Q wave myocardial infarction.  During his hospital 
course, he underwent a 4-vessel coronary artery bypass graft 
(CABG).  The diagnoses included coronary artery disease 
(CAD), status-post 4-vessel CABG, atherosclerosis, non-
insulin-dependent diabetes mellitus, hypertension, chronic 
obstructive pulmonary disease (COPD), history of transient 
ischemic attack (TIA) in 1983, and left CVA in February 1982.  
In March 1990, the veteran was hospitalized at a VA medical 
facility for congestive heart failure (CHF) diagnosed to be 
due to diastolic dysfunction.  

Examination during VA hospitalization in January 1992 showed 
increased renal insufficiency, questionably secondary to poor 
cardiac output versus toxic effect on the kidney, 
questionably secondary to obstruction, and questionably 
secondary to medication-induced toxicity.  During his 
hospital course, the veteran was found to have hepatic and 
splenic enlargement, as well as liver congestion secondary to 
failure.  It was felt that his primary pathology was likely 
secondary to pulmonary hypertension.  The diagnoses included 
CHF, history of atrial fibrillation, adult-onset diabetes 
mellitus, and status-post CABG.  During VA hospitalization in 
February and March 1992, it was thought that the veteran's 
progressive renal insufficiency might be due to a combination 
of his history of hypertension for 25 years and poor cardiac 
function, and diabetic nephropathy, and also secondary to 
medications.  The diagnoses were CAD, diabetes mellitus, and 
chronic renal insufficiency.

VA outpatient clinical records of May 1992 indicated that the 
veteran's renal insufficiency was assessed to be probably 
related to secondary long-standing diabetes mellitus and 
hypertension.  In June 1992, the veteran's medical history 
included respiratory and renal failure.  In September 1992, 
the veteran was noted to have progressive renal insufficiency 
complicated by respiratory failure.  A VA CT scan of the 
abdomen in June 1993 revealed small kidneys bilaterally, with 
the left kidney noted to have decreased in size since the 
last examination in January 1992.  

VA hospitalization in October 1993 noted a past medical 
history of multiple CVAs and TIA events between 1982 and 
1993, and adult-onset diabetes mellitus in 1970.  It was felt 
that the veteran was having small vessel disease of the brain 
probably secondary to diabetes and a progressive dementia of 
unknown origin.  The diagnoses were CAD, status-post 4-vessel 
CABG in 1989, adult-onset diabetes mellitus, CHF, multiple 
CVA/TIA episodes, and chronic renal insufficiency.

Records of the veteran's terminal VA hospitalization show 
that he was transferred from the "Monongalia" 
[Monongahela?] Hospital in November 1993 for post-CVA 
rehabilitation.  During his hospital course, his mental 
status deteriorated and he died on [redacted] December 1993.  
At the family's request, no autopsy was performed.  The final 
diagnoses were chronic renal insufficiency and status-post 
CVA; other diagnoses noted but not treated were diabetes, 
hypertension, and status-post CABG.  The cause of death was 
listed as respiratory failure.  The death certificate 
completed by a VA physician listed respiratory failure as the 
immediate cause of death, with no other listed significant 
conditions.  The manner of death was ruled to be natural.

At the time of his death, the veteran was service connected 
for paralysis of the common peroneal nerve of the right leg, 
residuals of a perforating wound of the upper third of the 
right leg with a compound comminuted fracture of the right 
fibula and right second claw toe, status-post tendon release, 
evaluated as 40% disabling; incomplete paralysis of the 
radial and ulnar nerve of the left arm, residuals of a 
perforating wound of the left elbow, evaluated as 30% 
disabling; and residuals of a sprained left ankle, evaluated 
as 20% disabling.  The combined disability rating was 70%, 
and he was also entitled to special monthly compensation 
under the provisions of 38 U.S.C.A. § 1114(k) and 38 C.F.R. § 
3.350(a) on account of loss of use of one foot from September 
1985. 

Having considered the appellant's contentions positing an 
etiological relationship between medications prescribed for 
the veteran's service-connected disabilities and his death in 
light of the records of VA hospitalizations from January to 
March 1992 containing medical opinions linking the veteran's 
progressive renal insufficiency with unspecified prescribed 
medications, and the records of terminal VA hospitalization 
in 1993 indicating final diagnoses including chronic renal 
insufficiency, the Board finds that the appellant has 
submitted a potentially well-grounded claim for service 
connection for the cause of the veteran's death.  See 
38 U.S.C.A. §§  1310, 5107(a) (West 1991); 38 C.F.R. § 3.312 
(1998).  While the record indicates that unspecified 
prescribed medications may have played a role in the 
veteran's death due to chronic renal disease, it is unclear 
whether any such medications were prescribed for management 
of any of the veteran's service-connected disabilities, or 
whether they were prescribed for his multiple significant 
non-service-connected disorders.  Under the circumstances, 
the Board finds that further development of the evidence is 
necessary prior to a determination as to whether the 
appellant has submitted a well-grounded claim in this case, 
which is thus REMANDED to the RO for the following action:

1. The complete records (or copies 
thereof certified to be complete) of 
inpatient and outpatient treatment and 
evaluation of the veteran at VA 
Medical Center #646, Pittsburgh, 
Pennsylvania from 1985 up to his death 
on [redacted] December 1993 should be 
associated with the claims folder.  
These must specifically include all 
records of medications prescribed for 
all of the veteran's medical 
disorders, service-connected and non-
service-connected alike.  

2. The RO should contact the appellant 
and request her to sign an appropriate 
form authorizing the release to the VA 
of all records of treatment of the 
veteran at the "Monongalia" 
[Monongahela?] Hospital in November 
1993.  Thereafter, the RO should 
contact that medical facility and 
obtain copies of all requested 
records, to specifically include all 
records of medications prescribed for 
all of the veteran's medical 
disorders.  All records obtained 
should be associated with the claims 
folder.

3. After all of the abovementioned 
medical records have been received and 
associated with the claims folder, the 
claims folder should be referred for 
review by a VA physician who is a 
specialist in renal disease, with the 
doctor's attention particularly 
directed to the records of medications 
prescribed over the years by the VA 
for the veteran's service-connected 
disorders of the right lower and left 
upper and lower extremities, and the 
records of VA hospitalizations from 
January 1992 until the veteran's death 
in December 1993.  First, the doctor 
should review all of the 
abovementioned medical records and 
identify any and all medications which 
were prescribed for any of the 
veteran's service-connected 
disabilities.   Second, the doctor 
should render an opinion for the 
record as to whether it is at least as 
likely as not than any medication 
prescribed for such  service-connected 
disorder(s) caused or contributed 
substantially or materially to cause 
the veteran's death from renal 
disease.  The clinical findings and 
reasons upon which the opinion is 
based should be clearly set forth.

4. Following completion of the foregoing, 
the RO must review the claims folder 
and ensure that all of the 
aforementioned development has been 
conducted and completed in full, 
including the provision of the 
requested medical opinion.

Thereafter, the RO should review the evidence and determine 
whether the appellant's claim may now be granted.  If not, 
she and her representative should be furnished an appropriate 
Supplemental Statement of the Case, and the case should be 
returned to the Board for further appellate consideration.  
The appellant has the right to submit additional evidence and 
argument on the matter which the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the U.S. Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1999) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


